I should like first to congratulate Mr. Hollai on his election to the 
important post of President and at the same time to express the hope 
that, under his able leadership, this session of the General Assembly 
will achieve positive results. I should also like to express to his 
eminent predecessor, Mr. Kittani, our gratitude for the effectiveness 
with which he presided over the thirty-sixth session. I wish to 
assure the Secretary-General, Mr. Perez de Cuellar, a seasoned 
diplomat of whom Latin America is proud, of our support in any action 
that he takes in the interest of the international community. I take 
this opportunity to commend the sincerity, the vigour and the vision 
shown in his report to the General Assembly on the role of the 
Organization in these times of crisis.
On behalf of our President, Belisario Betancur, and the people of 
Colombia, I should like to greet the representatives of States 
Members of the United Nations and to express our confidence that at 
this thirty-seventh session of the General Assembly we shall be able 
to work effectively in the search for solutions to the disputes that 
disturb the peace and threaten the security of our peoples.
I represent a country with a population of 30 million-the fourth 
largest in population in the western hemisphere-situated at the heart 
of the Americas and sharing land and sea boundaries with 13 Latin 
American and Caribbean nations. Our unique geographical position ties 
us irrevocably to the fate of a large part of the continent and 
obliges us to work in an open and constructive spirit.
Colombia is also a country of laws and an unsullied democratic 
tradition, where political differences are resolved through elections 
and authority emanates from the popular will. Our newly elected 
Government has devoted its efforts to the country's economic and 
social recovery and to a major peace initiative which will surely 
enable those groups which had resorted to armed rebellion to be 
reincorporated into civilian life. I have been so bold as to mention 
these positive attributes of my country, but I shall not dwell 
further on a point which hold little interest for the news agencies, 
whose preferred subject-matter is scandals and disasters.
My country believes in the possibility and the desirability of 
peaceful solutions. It defends the application of the principles and 
norms of international law in the settlement of disputes and 
advocates nonintervention, self-determination and strict observance 
of treaties. It none the less believes that justice complements law 
and it is therefore prepared to consider with an open mind all those 
intrinsically just causes that, for this very reason, warrant the 
attention of the international community.
The United Nations, created under the noblest of auspices to save the 
world from the scourge of war, to promote more equitable conditions 
and standards of living for the peoples and to ensure a stable 
economic order and harmonious development, has all too often been 
prevented from fulfilling its noble mission. In the view of many it 
has even become ineffectual. To a large extent this view is correct: 
purely political controversy has invaded all United Nations forums. 
Agencies designed to promote social progress, economic recovery and 
technological progress have become arenas of bitter polemics. The 
spirit of co-operation is gradually disappearing; selfish interests 
predominate and the policy of blocs is expanding. Against the 
backdrop of this kind of Tower of Babel, the imminent danger of 
universal cataclysm emerges as the only reality.
It is not surprising that, in this atmosphere, the arms race should 
have intensified. What until recently was a phenomenon exclusive to 
the great Powers has spread like a malignant growth to moderately 
developed States and even to poor countries. Often it is the 
industrialized nations themselves that encourage this trade in death.
Military and economic might create conditions of dependence. The 
world's backward countries must sacrifice their dignity to necessity 
and their conceptual independence in the face of threats. The will to 
survive leads to a servile pragmatism which destroys ideals and 
fosters resentment. This concentration of the factors of power 
explains the formation of the major blocs and the humiliating 
situation of those nations that have been forced to submit to one or 
another sphere of influence.
It would be unfair to overlook the ideological motivation surrounding 
some of the decisions of the great Powers. This ideological 
confrontation is becoming increasingly rare, however. Above all, what 
we have is a power struggle which threatens to engulf the entire 
world community. As long as the system of major blocs persists, peace 
will be impossible.
Colombia is profoundly concerned about this state of affairs. In the 
past year, far from decreasing, the causes for concern have actually 
increased. The number of situations which disrupt world peace is 
growing, the economic crisis's becoming increasingly complex and the 
imbalance among nations is becoming increasingly marked Colombia is 
concerned by the constant violations of the principles and norms of 
international law. We cannot countenance the illegal occupation and 
annexation of territories by force or other forms of intervention 
that perpetuate a state of permanent anxiety.
Like most countries, Colombia has condemned Israel's military action 
in Lebanon. It advocates withdrawal from the Arab territories now 
under military occupation and recognizes the right of the Palestinian 
people to a sovereign State.
Colombia believes that the various formulas now under consideration 
with regard to the Palestinian problem must be reconciled as soon as 
possible. New negotiating machinery which is binding on the parties 
to the conflict and on the third countries involved is probably 
needed. We believe that this vital step does not conflict with 
recognition of the State of Israel and the latter's right to live in 
peace within its own borders.
We note with interest and satisfaction all efforts, such as those 
undertaken by the Korean people, tending to re-establish national 
unity.
We have voiced our opposition to the possible exclusion of any Member 
State from the various organs of the United Nations. Despite all the 
risks, we believe that the principle of universality, which is 
fundamental to the survival and historical impact of the 
Organization, must be maintained.
Unfortunately, the latest acts of aggression and violence in the 
Middle East are not the only ones suffered and repudiated by the 
international community. We have also condemned the military 
occupation of Afghanistan and Kampuchea and the persecution of the 
trade union movement in Poland. In all these cases clear-cut norms of 
international law have been violated, resulting in the irreparable 
loss of human life and considerable material damage.
We are deeply concerned at the situation in Central America and at 
the risk that this region so near to us geographically and so dear to 
our hearts might become a new arena of international confrontation. 
The nations of Central America are struggling, each in its own way, 
to strengthen democracy and promote social change. In that process, 
which should occur peacefully as a result of self-determination, 
there has in recent times been resort to the perilous course of 
ideological extremism, arms buildup and foreign interference.
We cannot stand by and let the countries of Central America become a 
prey to international ambitions and their weak political and economic 
structures be suddenly threatened by violence and civil war. It is 
essential to restore peace and, by means of a constructive dialogue, 
to create the conditions for' peaceful coexistence and development. 
In achieving these objectives, it would be most useful to eliminate 
the pernicious influence of the military apparatus that in one way or 
another has become involved in Central American politics.
At the beginning of October, Colombia participated in a meeting of 
Foreign Ministers organized by the Government of Costa Rica with the 
aim of finding common ground and discussing specific actions which 
would permit a return to normalcy. As a result of that important 
meeting, it was agreed to create a body which would work for peace 
and democracy: a peace based on mutual respect and a democracy which 
would guarantee free political expression in each country. At 
Colombia's request, the Foreign Ministers meeting in San Jose 
proposed the removal of all military and security advisers from the 
area, in particular from El Salvador, Honduras and Nicaragua.
We hope that the goodwill mission entrusted to the Foreign Minister 
of Costa Rica will help to broaden the regional dialogue and will be 
well received in those countries which for various reasons did not 
participate in the first round of talks. My country will co-operate 
fully in achieving the objectives set.
Colombia does not advocate and has never advocated the use of force 
to resolve conflicts. It therefore deplores the fact that, in the 
case of the Malvinas Islands, the protracted absence of a peaceful 
solution and the persistence of colonialist practices let to the de 
facto situations and that all efforts at conciliation to avoid an 
armed conflict failed.
We are now faced with the consequences: the loss of 3,000 human lives 
and damage estimated at over $1 billion. But this tragic outcome is 
not the only cause for concern. The truth is that as a result of the 
armed conflict the possibility of a stable solution for the islands 
now appears more remote than ever.
The United Kingdom, having gained a military victory, refuses to 
discuss the question of sovereignty over the islands. Although 
explicable in the light of recent events, this position will prove 
untenable in the long run. The anti-colonialist determination of the 
vast majority of countries, Colombia among them, will finally prevail.
In order to obviate the risk of further conflict and avoid a 
prolongation of the harmful consequences of this confrontation, 
Colombia proposes that the Malvinas should immediately be made 
neutral and their administration entrusted to a multinational 
authority until a way is found of reconciling Argentina's rights with 
the legitimate interests of the islands' inhabitants.
The conduct of the United States in this unfortunate incident 
warrants special comment. That country's decision to abandon its 
initial neutral position and to afford economic, political and 
military support to the United Kingdom aroused justified indignation 
in Latin America. That episode has given rise to the feeling 
throughout the continent that the United States cares little of the 
fate of its neighbours. The United States attitude none the less had 
the salutary effect of uniting the peoples of Latin America for the 
first time in their entire history. We must seize this opportunity to 
create effective machinery which will make possible a joint response 
in moments of crisis.
The impact of this conflict on the continent's political future 
cannot be ignored. Europeans and North Americans will in the short 
term be able to correct many of the decisions taken during the war, 
but it will take a long time for the wounds to heal. Clearly, Latin 
America is not a priority on the great Powers' list. At the centre of 
the armed confrontation in the South Atlantic the question of 
colonialism appears as a last remnant of a world which has faded into 
history but the vestiges of which will continue to cause constant 
irritation and potential conflicts for years* to come. Practical 
problems arise in this decolonization process, including that of how 
to ensure that newly independent territorial entities, many of them 
small, avoid the dependence forced on them by their limited economic 
resources. Faced with the danger of new forms of domination, these 
young nations will have to seek, with the support of the 
international community, systems of association that enable them to 
defend their own independence successfully.
In analysing the factors which contribute to disturbances of the 
peace we are also concerned at the discouraging results of the second 
special session of the General Assembly devoted to disarmament. We 
see the problem as one not only of nuclear weapons butalso of 
conventional weapons. It is not enough for the great Powers to 
declare their willingness to refrain from the use of nuclear weapons. 
A decision must also be taken drastically to reduce conventional 
weapons and to agree to absolutely trustworthy verification 
procedures.
In Colombia's view peace is not and cannot be a precarious balance 
between heavily armed nations but rather the result of a just 
international order. Pope Paul VI made this abundantly clear when he 
stated in his encyclical Populorium Progressio many years ago that 
development was the new name for peace. The Pontiffs historic maxim 
becomes dramatically relevant in a world where opportunities are 
dangerously concentrated in the hands of a few and three quarters of 
mankind continues to be excluded from a development which would make 
justice feasible and freedom attainable.
It was this time bomb which prompted the international community a 
decade ago to seek a new international economic order which would 
make it possible to correct imbalances and bridge the gap between 
rich and poor. Without wishing to belittle the initial efforts that 
were made, we must agree that the situation is not encouraging and 
the prospects of establishing such an order are increasingly remote, 
above all in the midst of one of the worst economic crises to face 
the international community in three generations.
This crisis, which is probably both the cause and the effect of the 
chaotic situation in which mankind is living, is the result of 
numerous factors, including theoretical dependence on rigid models 
which for a long time now have failed to take into account the whole 
purpose of economic management for the advancement of man and have 
become worn-out concepts which, at the political level, point the way 
to failure.
The peripheral countries that traditionally revolve around these 
systems are often used as testing grounds. The all-out free 
enterprise of the so-called Chicago school on the one hand and the 
rigid self- management and planning, with total State intervention, 
advocated by the current Marxist school, on the other, are the most 
recent examples of how blind adherence to economic theories whose 
origins are purely political is doomed to failure.
Another no less important, cause of this far- reaching crisis is the 
rapidly growing indebtedness of the developing countries and of those 
countries with a so-called centrally planned economy. Between them, 
these countries are fast approaching a foreign debt amounting to the 
extraordinary sum of $800 billion. Two circumstances aggravate this 
phenomenon: on the one hand, the growing involvement of private 
lenders-calculated at 50 per cent-to the detriment of financing 
through international development agencies which are finding it 
increasingly difficult to open the coffers of their rich members; on 
the other hand, the all too frequent use of foreign loans for sectors 
other than infrastructure or social welfare.
In practice, those resources have become volatile material and there 
are difficulties in repaying loans because production has not 
increased in proportion to indebtedness. There are, of course, 
exceptions but in the end only those countries that have exchanged 
foreign currency for progress will be successful and it will be 
difficult to find a remedy for those which exchanged loans for 
prestige or used them for ill-planned investments to find a way out 
of their difficulties.
The external debt problem has reached such insane proportions that 
what formerly generated dependence today engenders mutual fear 
between debtors and creditors. The entire financial problem must be 
approached in new terms before this fear degenerates into political 
confrontation.
Colombia is not subject at present to the pressures of a 
disproportionate foreign debt. Its foreign debt amounts to over $7 
billion, but to a large extent this figure represents development 
loans whose short- term impact is manageable. The annual debt service 
takes up barely 15 per cent of our foreign trade earnings. 
International reserves stand at over $5 billion. We are not,therefore, 
pleading our own cause but rather speaking, out of an elementary 
sense of solidarity, as advocates of those countries which need rapid 
and effective support. To this end we support the preparation and 
implementation of a short- term emergency plan as a first step in the 
process of global negotiations.
The economic crisis also has its mots in the policies of the 
industrialized countries. The restriction of demand in order to 
control inflation has caused a drop in the growth of price indices 
and more recently in that of interest rates, but at the high social 
cost of slowing down growth and increasing unemployment.
This affects international trade, which is the basis for the growth 
of most of the developing economies, and thus exports unemployment, 
the social and political consequences of which are felt far more 
acutely in the third world than in the industrialized world. 
Protectionism has taken hold of the major markets, with obvious 
consequences for trade but also with the distressing result that the 
developing countries, seeing the deterioration in their trade 
balances and balances of payments, try to save themselves and are in 
turn accused of protectionism, of violating free trade agreements or 
simply of being trade terrorists who, by stimulating exports, attack 
the world economy.
Another aspect that we must mention here is the deterioration of the 
situation with regard to commodities. Producer countries were used to 
products enjoying good seasons bad seasons, and one usually cancelled 
out the other. Now there are only bad periods because of the 
recession affecting the main purchasers, and especially because of 
the irresponsible, selfish and disastrous policies of groups of 
developed countries which, as in the case of sugar, have brought 
prices down to absolutely ludicrous levels.
The countries that uphold this sugar policy of subsidies, increased 
production and the imposition of quotas cannot expect us to be 
grateful, to cooperate and to let them participate in our development 
plans. In my country the sugar sector generates considerable 
employment and foreign currency, and it would be inconsistent of us 
not to respond forcefully to seeing our international earnings 
reduced as a result of unilateral policies.
Almost all the Powers could be accused of this kind of policy with 
regard to other commodities. The sale of strategic reserves, the 
stockpiling of others by mining multinationals, the unilateral fixing 
of quotas for access to markets and the use of foodstuffs as a 
political weapon are only some of the many aberrations against which 
the international community as a whole will have to fight.
We should, however, also mention, within this bleak commodity 
situation, the success just achieved in London in connection with the 
International Coffee Agreement, of which my country has always been 
and will continue to be an ardent supporter. This agreement to 
protect the market reached between producers and consumers in the 
same forum is an example which I should like to mention here and 
which would not have been possible without solidarity between the two 
interest groups.
This already long list also includes the affront constituted by 
military spending. According to United Nations calculations, at 1978 
prices the world spends $1.2 billion a day on armaments, $900 million 
of which represents the combined military budgets of the United 
States, the Soviet Union, China, France and the United Kingdom. This 
daily arms expenditure is equal to the sum total of the annual 
budgets of UNDP, the World Food Programme, UNICEF, UNRWA and UNFPA.
And, one further comment, compared with the over $380 billion spent 
each year on military budgets, the $21 billion in direct aid, the $80 
million from the World Bank, the $24 million from the Inter-American 
Development Bank and the $67 million from the International Monetary 
Fund seem paltry amounts. The $825 million of United States financial 
assistance to the Caribbean and the Soviet Union's $1,856 million to 
Cuba, North Korea and Viet Nam are even more insignificant. These 
figures speak for themselves.
The subject of the North-South dialogue is perhaps one of the few on 
which we all agree: we have failed miserably. Since 1973, the year of 
the oil embargo and the floating of the principal currencies, the 
United Nations as an institution, its Members and the decade's most 
eminent personalities have reiterated the need to restructure 
fundamentally the economic relationship between those that are the 
most prosperous and those that are still the poorest. Then came the 
General Assembly resolutions on the new international economic order 
and the Charter of Economic Rights and Duties of States. The latter 
could figure in the book of world records as the instrument most 
frequently violated.
The same happened with the 1974 Paris Conference, which throughout 
its three long years brought nothing new to the solution of world 
problems; with the various meetings of UNCTAD; the ministerial 
meeting of GATT; the Conference of Science and Technology for 
Development; the Tokyo Round; the annual rite of the International 
Monetary Fund, the World Bank and FAO; the proposal of the 
non-aligned countries on global negotiations; the Brandt report; the 
Cancun summit and the New Delhi and Oslo meetings.
These comings and goings of officials, diplomats, economists and 
politicians have achieved little. Generosity has run out; these are 
difficult times; such are the phrases we read in foreign ministry 
reports. We of the South say that the North lacks the necessary 
political will; those of the North say that we of the South do not 
know what we want. There is nothing new; every possibility, including 
hope, has vanished.
The argument that we must wait for the world economy to return to 
normal and regain its health is not convincing enough for us to 
postpone indefinitely the initiatives with regard to the North-South 
dialogue and the global negotiations. The illness has to be treated; 
the solution is in the hands of those present here-developed or 
underdeveloped, with or without a colonial past. It is a question of 
political will and of clearly identifying our goals and procedures.
There is light in all this darkness: co-operation among developing 
countries. This South-South relationship is one of the few 
multilateral successes of recent years and must therefore maintain 
its momentum and continue its identification of areas in which 
co-operation is possible and fruitful.
It is true that the developing countries enjoy only 28 per cent of 
the wealth of our planet, but it is no less true that they represent 
80 per cent of the world's population. This tremendous sociological 
reality will make itself felt in the end and the developed countries 
realize this. Unfortunately, they neither act nor allow others to 
act. Years ago there was a proposal, which was never put into 
practice, that the rich countries should earmark a minimum percentage 
of their gross national product for programmes of international 
co-operation. The proposal never got off the ground.
The only alternative is to strengthen the South- South relationship. 
It is a question of seeking and offering support, encouraging 
exchanges, pooling experiences and developing new technologies. These 
are some of the goals. Although Colombia is not an economic Power, 
much less a military one, it understands and accepts its obligation 
to contribute to those goals and has tried to do so in its own area.
One result of my country's decision is the Andean Pact or Cartagena 
Agreement, an interesting experiment in sub-regional integration that 
has managed to survive for over 10 years. Another example is the plan 
for economic, trade and financial cooperation which Colombia is 
promoting with the countries of Central America and the Caribbean. 
These are specific examples which prove that a stable and fruitful 
relationship is possible among developing countries.
If it is not possible, as we have seen, to institutionalize the 
North-South dialogue and render it operational, then let the General 
Assembly at least offer effective backing to the agencies that 
promote South-South co-operation.
In the midst of so many disappointments, there is another very 
important and positive element in the work of the United Nations 
which shows that it is possible to find universally acceptable 
solutions to problems affecting the international community when the 
spirit of consensus prevails and multilateral negotiating machinery 
is properly used. I am referring to the adoption on 30 April last of 
the United Nations Convention on the Law of the Sea, the culmination 
of nine years of difficult negotiations and six years of careful 
preparation.
The new regime for the sea recognizes and develops for the sea-bed 
beyond the limits of national jurisdiction a principle already 
formulated 150 years ago by the great Latin American legal expert 
Andres Bello, according to which there are assets which can remain 
common property for the benefit of all and belong to the indivisible 
heritage of mankind and cannot be marked with the seal of ownership. 
With regard to maritime spaces under State jurisdiction, the 
Convention represents not only a complete legal framework, but also 
an instrument for the economic and social development of our peoples.
Colombia was one of the 130 countries to vote in favour of the 
Convention and hopes that at this session the General Assembly will 
provide the Secretary-General with the necessary means to take on the 
responsibilities assigned to him.
The Second United Nations Conference on the Exploration and Peaceful 
Uses of Outer Space, which was held at Vienna in August, enabled the 
United Nations to review the conquest of space, and the developing 
countries to call the attention of the technological Powers to the 
need for more effective and systematic international co-operation. 
For Colombia, an equatorial country, it was significant that several 
of the recommendations of the Conference stressed the urgent need to 
plan and regulate the use of the geostationary orbit, a limited 
natural resource which can be over-exploited by its appropriation by 
the technological monopolies. Since 1975, my country and nine other 
equatorial States have been demanding a special regime for the 
geostationary orbit. In Vienna, all the developing countries, within 
the framework of the Group of 77, turned our demands into a dire 
necessity. We reiterate to the Assembly today that technological 
development must be regulated by international law and that 
consequently the free consent of countries below the orbital arc must 
be a prerequisite of any such regulation. We really believe that the 
prior consent of receiving and monitored countries must be obtained 
before direct television broadcasting by satellite or remote-sensing 
activities are carried out.
I could go on at length on many other topics of concern to my 
country, but I see no practical usefulness in doing so. Each country 
must act within the limits of its possibilities and in relation to 
the questions which concern it directly. I should like, however, to 
share a number of closing observations with the members of the 
Assembly. These refer to the search for a lasting peace which would 
guarantee the survival of our species. If we are to achieve such a 
peace, we must replace confrontation by balance. This balance does 
not arise from the strategic parity of the super-Powers, however, but 
is born of the tactical unity of medium-sized and small nations in 
seeking to dismantle the whole threatening apparatus of war.
It has been proved time and again that the United States and the 
Soviet Union are not in a position to offer mankind the good news of 
effective disarmament and that they will probably pursue their 
intensive political, economic and military rivalry. Colombia has 
thought carefully about these and other facts in relation to its own 
international position. For years, influenced by our dedication to a 
set of principles and consistent with a tradition, we have on 
occasion been regarded as a dependent country. We believe that the 
time has come to clarify our position. Not so that we might disown an 
honourable past, much less abjure principles that are deeply rooted 
in our people, but simply so that we might better serve the cause of 
mankind. We believe that the prospects for peace will be improved if 
countries able to do so adopt more independent positions. This is 
also valid in view of the aspirations to establish a new, more just 
and equitable economic order.
These are the main reasons for Colombia's decision to apply for 
admission to the non-aligned movement. We are well aware that this 
movement was, at the outset, made up principally of countries from 
other continents. We believe that the time has come for the countries 
of Latin America also to join in a process which, if well directed, 
can make a decisive contribution to the cause of peace. Some have 
already done so and others, like Colombia, hope to do so in the near 
future.
